Citation Nr: 0826016	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-32 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, claimed as paravertebral muscle spasm and 
degenerative changes of thoracolumbar spine and compression 
of T9, T8, and T7 vertebral bodies and degenerative changes 
at L5-S1 level associated with small central disc protrusion 
(herniated disc), including due to an undiagnosed illness.

2.  Entitlement to service connection for a right hip 
disorder, claimed as right-sided pelvic phlebolith, including 
due to an undiagnosed illness.

3.  Entitlement to service connection for a left elbow 
disorder, including due to an undiagnosed illness.
 
4.  Entitlement to service connection for a left knee 
disorder, including due to an undiagnosed illness.

5.  Entitlement to service connection for a right knee 
disorder, including due to an undiagnosed illness.

6.  Entitlement to service connection for a left hip 
disorder, including due to an undiagnosed illness.

7.  Entitlement to service connection for a left shoulder 
disorder, claimed as subacromial bursitis, including due to 
an undiagnosed illness.

8.  Entitlement to service connection for a right elbow 
disorder, claimed as lateral and medial epicondylitis and 
olecranon bursitis, including due to an undiagnosed illness.

9.  Entitlement to service connection for a right leg 
disorder, claimed as calcific peritendinitis of the right 
femur, including due to an undiagnosed illness.

10.  Entitlement to service connection for a left clavicle 
disorder, claimed as acromioclavicular joint degenerative 
changes with small spur of the left distal clavicle, 
including due to an undiagnosed illness.

11.  Entitlement to service connection for right hand and 
fingers disorder, including due to an undiagnosed illness.

12.  Entitlement to service connection for left hand and 
fingers disorder, including due to an undiagnosed illness.

13.  Entitlement to service connection for a right clavicle 
disorder, claimed as acromioclavicular joint degenerative 
disease, including due to an undiagnosed illness.

14.  Entitlement to service connection for a left leg 
disorder, claimed as femur proximal shaft bone island, 
including due to an undiagnosed illness.

15.  Entitlement to service connection for a foot disorder, 
claimed as mild degenerative osteoarthritis of the first 
metatarsophalangeal joint, including due to an undiagnosed 
illness.

16.  Entitlement to service connection for a skin disorder, 
claimed as mild residuals of hyperpigmentation, tinea unguium 
in remission in the toenails and generalized pruritis, 
including due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January to June 1991 
and from January to October 2002.  He served in Southwest 
Asia from February to May 1991 and again from March to 
September 2002.

The instant appeal arose from a November 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, the Commonwealth of Puerto Rico, which 
denied the claims on appeal.

The issues of entitlement to service connection for a low 
back disorder and a skin disorder are addressed in the REMAND 
portion of the decision below and are  REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran's right-sided pelvic phlebolith has been 
attributed to a known diagnosis, and is not shown to be 
related to his military service.

2.  Left elbow, left knee, right knee, and left pelvis 
disorders are not currently shown.

3.  The veteran's tendinitis and subacromial bursitis of the 
left shoulder have been attributed to a known diagnosis, and 
are not shown to be related to his military service.

4.  The veteran's right elbow lateral and medial 
epicondylitis and olecranon bursitis have been attributed to 
a known diagnosis, and are not shown to be related to his 
military service.

5.  The veteran's calcific peritendinitis of the right femur 
has been attributed to a known diagnosis, and is not shown to 
be related to his military service.

6.  The veteran's left acromioclavicular degenerative joint 
changes have been attributed to a known diagnosis, and are 
not shown to be related to his military service.

7.  Neither right hand or fingers nor left hand or fingers 
disorders are currently shown.

8.  The veteran's right acromioclavicular degenerative joint 
changes have been attributed to a known diagnosis, and are 
not shown to be related to his military service.

9.  The veteran's left femur proximal shaft bone island has 
been attributed to a known diagnosis, and is not shown to be 
related to his military service.

10.  The veteran's mild degenerative arthritis of the first 
metatarsal joint has been attributed to a known diagnosis, 
and is not shown to be related to his military service.


CONCLUSIONS OF LAW

1.  A right hip disorder, claimed as right-sided pelvic 
phlebolith, including due to an undiagnosed illness, was not 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).

2.  A left elbow disorder, including due to an undiagnosed 
illness, was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).
 
3.  A left knee disorder, including due to an undiagnosed 
illness, was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

4.  A right knee disorder, including due to an undiagnosed 
illness, was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

5.  A left hip disorder, including due to an undiagnosed 
illness, was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

6.  A left shoulder disorder, claimed as subacromial 
bursitis, including due to an undiagnosed illness, was not 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).

7.  A right elbow disorder, claimed as lateral and medial 
epicondylitis and olecranon bursitis, including due to an 
undiagnosed illness, was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

8.  A right leg disorder, claimed as calcific peritendinitis 
of the right femur, including due to an undiagnosed illness, 
was not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

9.  A left clavicle disorder, claimed as acromioclavicular 
joint degenerative changes with small spur of the left distal 
clavicle, including due to an undiagnosed illness, was not 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).

10.  Service connection for right hand and fingers disorder, 
including due to an undiagnosed illness, was not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).

11.  Service connection for left hand and fingers disorder, 
including due to an undiagnosed illness, was not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).

12.  A right clavicle disorder, claimed as acromioclavicular 
joint degenerative disease, including due to an undiagnosed 
illness, was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5103(a), 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

13.  A left leg disorder, claimed as femur proximal shaft 
bone island, including due to an undiagnosed illness, was not 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2007).

14.  A foot disorder, claimed as mild degenerative 
osteoarthritis of the first metatarsophalangeal joint, 
including due to an undiagnosed illness, was not incurred in 
or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection requires evidence that a disease or 
disorder was incurred in or aggravated during service or that 
the disease or disorder is otherwise attributable to service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a disability is 
not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (2007).  
Service connection may also be granted for disease or 
disability, which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran contends that service connection is warranted for 
the claimed disorders.  He asserts that he has joint pain, 
including the fingers and hips, based on, in part, the theory 
that they are manifestations of an undiagnosed illness 
resulting from active duty in the Gulf War.  His DD Forms 214 
confirm that he had two periods of active duty in the 
Southwest Asia theater of operations, from February to May 
1991 and again from March to September 2002.  

Therefore, he is a "Persian Gulf veteran" (i.e., had active 
military service in the Southwest Asia theater of operations 
during the Gulf War) as defined by 38 C.F.R. § 3.317(d).

Claims For Joint Pain of the Right Hip, Left Shoulder, Right 
Elbow, Right Leg, Right Shoulder, Left Leg, and Feet

The VA General Counsel has specifically held that symptoms 
attributed to any diagnosed illness, including those 
attributed to a poorly-defined disease, such as chronic 
fatigue syndrome or fibromyalgia, cannot be service-connected 
under 38 U.S.C.A. § 1117.  See VAOPGCPREC 8-98 (Aug. 3, 
1998).

With regard to the veteran's claims for joint pain of the 
right hip, left shoulder, right elbow, right leg, right 
shoulder, left leg, and feet, the Board finds that service 
connection is not warranted under the theory that they are 
manifestations of an undiagnosed illness because these joint 
problems have all been attributed to a known diagnosis.

With regard to the right hip, a right-sided pelvic phlebolith 
was identified on a February 2004 VA arthritic bone survey 
radiology report.  With regard to the left shoulder, 
acromioclavicular degenerative joint changes of the left 
shoulder were identified on the 2004 VA arthritic bone survey 
radiology report.  In addition, tendinitis was diagnosed in 
an April 2004 VA outpatient treatment record, and subacromial 
bursitis was diagnosed in a February 2004 VA joints 
examination.  With regard to the right elbow, lateral and 
medial epicondylitis and olecranon bursitis were diagnosed in 
the  2004 VA joints examination.  

As to the right leg, calcific peritendinitis of the right 
femur was shown on the 2004 bone survey.  As to the right 
shoulder, acromioclavicular degenerative joint changes were 
identified on the 2004 bone survey.  As to the left leg, a 
proximal shaft bone island of the left femur was found on the 
2004 bone survey.  Lastly, as to the feet, the 2004 bone 
survey showed mild degenerative osteoarthritic changes of the 
first metatarsophalangeal joint bilaterally.

Turning to whether service connection is warranted on a 
direct basis for these claims, the service treatment records 
are silent as to complaints, treatment, or diagnosis 
referable to the right hip, left shoulder, right elbow, right 
leg, right shoulder, left leg, and feet.  

In addition, there is no competent medical evidence of a 
nexus between these disorders and service.  The Board has 
considered the veteran's statements asserting a relationship 
between his currently-diagnosed disorders and active duty 
service.  In rendering a decision on appeal, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide the reasons for its rejection of 
any material evidence favorable to the claimant.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).

Since there is no competent medical evidence of record which 
tends to show a relationship between the claimed disorders 
and service, the claims must be denied.

As the veteran has been diagnosed with arthritis of the 
shoulders and first metatarsals, entitlement to service 
connection on a presumptive basis has been considered with 
regard to those claims.  Certain disabilities, including 
arthritis, may be presumed to have been incurred in service 
if shown to have manifested to a compensable degree within 
one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309.

However, there is no evidence of arthritis of the shoulders 
and first metatarsals manifested to a compensable degree 
within one year of service.  The veteran separated from his 
last period of active duty in October 2002.  Arthritis in 
these joints was not diagnosed by X-ray until February 2004, 
well after the one year period following separation from 
service.  In addition, the VA treatment records and his 
statements do not report compensable manifestations of 
arthritis in the shoulders or feet within the year following 
his separation from service.  Therefore, service connection 
for arthritis of the shoulders and feet is not warranted on a 
presumptive basis.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Claims For Joint Pain of the Left Elbow, Left Knee, Right 
Knee, Left Hip, Right Hand And Fingers, and Left Hand and 
Fingers

With regard to service connection for disability claimed as 
due to undiagnosed illnesses, the pertinent law indicates 
that there must be objective indications of a qualifying 
chronic disability, which cannot be attributed to any known 
clinical diagnosis, that became manifest either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War or to a degree of 
10 percent or more not later than December 31, 2011.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2007).  

The regulations define "objective indications of chronic 
disability" as "both 'signs,' in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification."  38 C.F.R. § 3.317(a)(3) (2007).  

With regard to the veteran's claims pertaining to the left 
elbow, left knee, right knee, left hip, right hand and 
fingers, and left hand and fingers, the competent evidence 
does not reveal the existence of the claimed disabilities or 
objective evidence of a qualifying chronic disability.  In 
the absence of such evidence, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

VA treatment records reveal a note of crepitus in the knees 
in January 2004; however, a March 2003 VA treatment records 
noted flexion and extension of the knees was 5/5 bilaterally.

With regard to the left elbow, left pelvis, hands and knees, 
the 2004 VA joints and hands examiner noted that 
musculoskeletal examinations were negative and that 
diagnostic testing, specifically, X-rays of the hands and a 
bone survey, revealed no bony, articular, or soft tissue 
abnormality.  He opined that the veteran's subjective 
complaints "do[] not correlate with findings on survey X-
rays and can not be atributed [sic] to a know diagnosis 
physically."  

Thus, a physician has determined that there are no "signs," 
or objective evidence perceptible to an examining physician, 
with regard to the left elbow, left pelvis, hands and knees.  
With regard to the knees, the Board finds the findings and 
the opinion of the VA examiner to outweigh the single VA 
treatment record noting crepitus.

Absent existence of the claimed disabilities or objective 
evidence of a qualifying chronic disability, the claims for 
service connection for left elbow, left knee, right knee, 
left hip, right hand and fingers, and left hand and fingers 
disorders must be denied.

In light of the above discussion, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeal is denied.

Duty to Assist and Duty to Notify

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in February 2003 that fully addressed all 
notice elements and were sent prior to the initial RO 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claims, including 
claims based on undiagnosed illness, and of his and VA's 
respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO has obtained VA outpatient treatment 
records.  The veteran has repeatedly asserted that he 
received no private treatment for his claimed disabilities.  
Next, specific VA medical opinions pertinent to the issues on 
appeal were obtained in February 2004.

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a right hip disorder, claimed as 
right-sided pelvic phlebolith, including due to an 
undiagnosed illness, is denied.

Service connection for a left elbow disorder, including due 
to an undiagnosed illness, is denied.
 
Service connection for a left knee disorder, including due to 
an undiagnosed illness, is denied.

Service connection for a right knee disorder, including due 
to an undiagnosed illness, is denied.

Service connection for a left hip disorder, including due to 
an undiagnosed illness, is denied.

Service connection for a left shoulder disorder, claimed as 
subacromial bursitis, including due to an undiagnosed 
illness, is denied.

Service connection for a right elbow disorder, claimed as 
lateral and medial epicondylitis and olecranon bursitis, 
including due to an undiagnosed illness, is denied.

Service connection for a right leg disorder, claimed as 
calcific peritendinitis of the right femur, including due to 
an undiagnosed illness, is denied.

Service connection for a left clavicle disorder, claimed as 
acromioclavicular joint degenerative changes with small spur 
of the left distal clavicle, including due to an undiagnosed 
illness, is denied.

Service connection for right hand and fingers disorder, 
including due to an undiagnosed illness, is denied.

Service connection for left hand and fingers disorder, 
including due to an undiagnosed illness, is denied.

Service connection for a right clavicle disorder, claimed as 
acromioclavicular joint degenerative disease, including due 
to an undiagnosed illness, is denied.

Service connection for a left leg disorder, claimed as femur 
proximal shaft bone island, including due to an undiagnosed 
illness, is denied.

Service connection for a foot disorder, claimed as mild 
degenerative osteoarthritis of the first metatarsophalangeal 
joint, including due to an undiagnosed illness, is denied.


REMAND

With regard to the low back and skin disorder claims, further 
development is warranted.  The service treatment records, 
including National Guard records, reveal complaints of low 
back pain prior to his first period of active service 
(January 1989), during his first period of active service 
(April 1991), and after his first period of service (July 
1995, November 1998, December 1999, December 2000).  In 
addition, degenerative changes of the lumbar spine were noted 
on X-ray in January 2003, within one year of separation from 
the veteran's second period of active duty. 

Certain disabilities, including arthritis, may be presumed to 
have been incurred in service if shown to have manifested to 
a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  This presumption may be rebutted 
by affirmative evidence to the contrary.  38 C.F.R. 
§ 3.309(d). 

A VA examination report in October 2004 provided a medical 
opinion with regard to the origins of his low back pain; 
however, it seems clear from the examiner's statements in the 
examination report that he was not aware of the veteran's 
2002 active duty service, including his service in 2002 in 
Southwest Asia.  Therefore, another medical opinion should be 
developed.

With regard to the skin disorder claim, a December 2001 VA 
treatment record noted that the veteran was followed for 
generalized pruritis "as a possible complication of Persian 
Gulf exposure."  In addition, the service treatment records 
include a diagnosis of xerodermatitis in April 2002, during 
his second period of active duty.  

An October 2002 VA treatment records noted, with regard to 
the skin disorder, a "worsening of symptoms since returning 
from Saudi Arabia."  A February 2004 VA skin examination 
diagnosed mild residual of hyperpigmentation, tinea unguium, 
and generalized pruritis by history but did not provide any 
opinion as to the etiology of any skin disorder.  For these 
reasons, a medical nexus opinion should be developed.

Accordingly, the case is REMANDED for the following actions:

1.  Develop any pertinent treatment 
records from the VA facilities in San Juan 
and Ponce, Puerto Rico, from November 2004 
to the present.

2.  Make arrangements with the appropriate 
medical facility for the veteran to be 
afforded an examination for a medical 
opinion regarding the relationship between 
any currently diagnosed low back disorder 
and (1) his period of active duty in 1991 
and (2) his period of active duty in 2002.

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.

After diagnosing all current low back 
disorder(s), the examiner is requested to 
express an opinion as to the following:

a.  Is it at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any current low back 
disorder had its onset during the 
veteran's period of active duty in 1991?

b.  Is it at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any current low back 
disorder had its onset during the 
veteran's period of active duty in 2002?

c.  Does clear and unmistakable (obvious 
or manifest) evidence demonstrate that 
any currently diagnosed low back disorder 
existed prior to the 1991 period of 
active service?

d.  Does clear and unmistakable (obvious 
or manifest) evidence demonstrate that 
any currently diagnosed low back disorder 
existed prior to the 2002 service?

e.  If the answer to (c) or (d) is yes, 
did the disability undergo an increase in 
severity in service beyond the natural 
progress of the disease?

A complete rationale for any opinion 
expressed should be included in the 
evaluation report, to include upon what 
medical principles the opinion is based 
and citation to the evidence of record 
upon which the opinion is based.  

3.  Make arrangements with the appropriate 
medical facility for the veteran to be 
afforded an examination for a medical 
opinion regarding the relationship between 
any currently diagnosed skin disorder and 
his periods of active duty.

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed necessary 
should be performed.

After diagnosing all current skin 
disorder(s), the examiner is requested to 
express an opinion as to the following:

a.  Is it at least as likely as not 
(i.e., probability of 50 percent or 
greater) that any current skin disorder 
is related to active duty?

A complete rationale for any opinion 
expressed should be included in the 
evaluation report, to include upon what 
medical principles the opinion is based 
and citation to the evidence of record 
upon which the opinion is based.  

4.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations, not previously 
provided, considered pertinent to the 
issue as well as a summary of the evidence 
received since the issuance of the last 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


